DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s RCE filed on 04/23/2021.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 03/25/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Hejlsberg) applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US PGPUB 2018/0173723) hereinafter Pfeifle, in view of Hejlsberg et al. (US patent 6151602) hereinafter Hejlsberg.

Per claim 1, Pfeifle discloses “a method comprising: determining an installed version for a remote database stored on a vehicle computer; identifying an incremental update for the remote database, wherein the incremental update changes the installed version into a desired version for the remote database; providing the incremental update to the vehicle computer; and updating the remote database with the incremental update” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file).
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update specifies a list of commands to be performed by the vehicle computer, wherein each command in the list of commands directs the vehicle computer to perform at least one of an add of data to, modify of data in, or delete data from a specified location in the remote database, wherein performing the list of commands
changes the installed version into a desired version for the remote database” and “updating the remote database with the incremental update through executing the list of commands by the vehicle computer”. Hejlsberg suggests the above (claim 1, column 7, line 10-22; column 17, line 20-55; updating a remote database on a server from a client, the client provides a delta data packet (incremental update) to the server, the delta data packet comprises of a list of commands (insert, modify and delete) to modify a database at specific locations (rows); the delta data packet transforms a database from an old version to a new version). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Hejlsberg to incorporate Hejlsberg’s delta incremental patching method to update vehicle database in Pfeifle, as this method reduces bandwidth during the update process (transmitting only the differential file is faster than transmitting the entire new version of the file)).

Per claim 2, Pfeifle further suggests “installing the remote database without physical intervention of human personnel” (paragraph [0078]; perform the patching process based on a user input or based on a predefined schedule). 

Per claim 3, Pfeifle further suggests “the remote database is a loadable database to an avionics unit” (paragraphs [0002][0003]; updating a map database used for vehicle navigation; it would have been obvious the vehicle can be an aircraft).

Per claim 4, Pfeifle further suggests “the loadable database is one of: an airlines operation control database; a database associated with a flight management computer; and a navigational database” (paragraphs [0002][0003]; updating a map database used for vehicle navigation).

Per claim 6, Pfeifle further suggests “wherein providing the incremental update to the vehicle computer comprises directly transmitting the incremental update to the vehicle computer” (paragraphs [0027][0049][0050]; transmitting the patch to mobile device via a network).

Per claim 7, Pfeifle further suggests “the incremental update is provided to the vehicle computer through an intermediating device” (paragraph [0050]; providing the patch to the mobile device via an intermediate hardware component).

Per claim 8, Pfeifle further suggests “performing an integrity check and validation on the updated remote database” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database).

Per claim 9, Pfeifle further suggests “wherein a command in the list of commands further comprises at least one of: integrity check information; security data; and verification information” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database; it would have been obvious the list of commands to include an integrity check command in order to perform an integrity check on the updated navigation database).

Per claim 10, Pfeifle further suggests “further comprising performing an integrity check, compatibility check, validation that a configuration of the update remote database is correct, and verification on the incremental update” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database; testing the updated navigation database; it would have been obvious testing of the updated navigation database ensures its compatibility and its configuration are correct).

Per claim 11, Pfeifle discloses “a system comprising: a memory unit having a database stored thereon; and a processing unit that executes computer executable instructions, the computer executable instructions directing the processing unit to: receive an incremental update for the database from an operations control center through a communications channel, wherein the system is remotely-located from the operations control center and the incremental update changes a current version of the database into a desired version for the database; and update the database with the incremental update” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; a processor and memory to store database; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains 
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update specifies a list of commands to be performed by the vehicle computer, wherein each command in the list of commands directs the vehicle computer to perform at least one of an add of data to, modify of data in, or delete data from a specified location in the remote database, wherein performing the list of commands
changes a current version of the database into a desired version for the database” and “updating the remote database with the incremental update by performing commands in the list of commands”. Hejlsberg suggests the above (claim 1, column 7, line 10-22; column 17, line 20-55; updating a remote database on a server from a client, the client provides a delta data packet (incremental update) to the server, the delta data packet comprises of a list of commands (insert, modify and delete) to modify a database at specific locations (rows); the delta data packet transforms a database from an old version to a new version). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Hejlsberg to incorporate Hejlsberg’s delta incremental patching method to update vehicle database in Pfeifle, as this method reduces bandwidth during the update process (transmitting only the differential file is faster than transmitting the entire new version of the file)).

Per claim 13, Pfeifle further suggests “wherein the update of the database is performed without physical intervention of human personnel” (paragraph [0078]; perform the patching process based on a user input or based on a predefined schedule). 

wherein the processing unit receives the incremental update directly from the remote operations control center through the communications channel” (paragraphs [0027][0049][0050]; transmitting the patch to mobile device via a network).

Per claim 16, Pfeifle further suggests “wherein the processing unit is able to receive the incremental update from an intermediating device through the communication channel” (paragraph [0050]; providing the patch to the mobile device by a network via an intermediate hardware component).

Per claim 17, Pfeifle further suggests “wherein the incremental update is provided to the vehicle computer through an intermediating device” (paragraph [0050]; providing the patch to the mobile device by a network via an intermediate hardware component).

Per claim 18, Pfeifle further suggests “wherein the processing unit is further configured to perform an integrity check and/or validation on at least one of: the updated database; and the incremental update” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Srinivasan et al. (US PGPUB 2018/0121188) hereinafter Srinivasan.

Per claim 5, Pfeifle does not explicitly teach “determining a safe state to install the incremental update in the remote database”. However, Srinivasan suggests the above (claim 1; after determining a vehicle is in a safe state, perform a software update). Therefore, it would have been obvious to one of 

Per claim 14, Pfeifle does not explicitly teach “monitor a state for the system; determine that the state is a safe state; and update the database when the state is the safe state”. However, Srinivasan suggests the above (claim 1; after determining a vehicle is in a safe state, perform a software update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Srinivasan to determine a vehicle is in a safe state before installing an update to its database, this would ensure the updating process does not interfere with the operation of the vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Zheng et al. (US PGPUB 2014/0237462) hereinafter Zheng.

Per claim 12, Pfeifle does not explicitly teach “handle a request for identification information of the database from the remote operations control center; acquire the identification information of the database; and transmit the identification information of the database to the remote operations control center”. However, Zheng suggests the above (claims 1, 4; a server sends a request to a mobile device for software version information (identification information), the mobile device determines the software version information and transmits the software version information to the server, the server provides a software update based on the software version information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Zheng to request identification information of database on a vehicle from .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Jha et al. (US PGPUB 2008/0163192) hereinafter Jha.

Per claim 19, Pfeifle does not explicitly teach “wherein the processing unit transmits an indication that the database was updated correctly to the operations control center upon successful completion of the incremental update”. However, Jha suggests the above (paragraphs [0033][0061][0062]; determine if a software update was successful on a client, then report the status to a server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Jha to report to the operations control center the success of a database update, so the operations control center can track the status of the vehicle, and resend the update if the status is “failure”.

Per claim 20, Pfeifle discloses “a system comprising: an operations control center; a remote vehicle in communication with the operations control center, the remote vehicle comprising a vehicle computer that comprises: a memory unit having a database stored thereon, wherein the database is managed by an organization associated with the operations control center” (paragraphs [0002][0003]; in a first embodiment, updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Figs. 4, 11; communication between the mobile device and a server (operations control center); the server of the map developer manages updating of the map database in a vehicle); “and a processing unit that executes computer executable instructions, the computer executable instructions directing the processing unit to: acquire identification information of the database for transmission to the operations control center; receive an incremental update for the database directly from the operations control center through a communications channel, the incremental update changes a current version of the database into a desired version for the database; update the database with the incremental update; perform an integrity check on one or more of the updated database and the incremental update; wherein the operations control center creates the incremental update based on the identification information received from the remote vehicle” (Figs. 4, 11 and 12, paragraphs [0027][0078]-[0085][0098]; a processor and memory to store database, retrieving and determine an older version of a file (i.e. acquiring an installed version of a map database), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version, the patch file is based on the identification of the installed version and the new version; transmitting from a server (operation control center) the patch file to the mobile device, and applying the patch file to generate the new version of the file; performing an integrity check, parity check on the updated navigation database).
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update specifies a list of commands to be performed by the vehicle computer, wherein each command in the list of commands directs the vehicle computer to perform at least one of an add of data to, modify of data in, or delete data from a specified location in the remote database, wherein performing the list of commands
changes a current version of the database into a desired version for the database”. Hejlsberg suggests the above (claim 1, column 7, line 10-22; column 17, line 20-55; updating a remote database on a server from a client, the client provides a delta data packet (incremental update) to the server, the delta data packet comprises of a list of commands (insert, modify and delete) to modify a database at specific locations (rows); the delta data packet transforms a database from an old version to a new version). 
Pfeifle does not explicitly teach “provide a report of the status of the database update for transmission to the operations control center”. However, Jha suggests the above (paragraphs [0033][0061][0062]; determine if a software update was successful on a client, then report the status to a server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Jha to report to the operations control center the success of a database update, so the operations control center can track the status of the vehicle, and resend the update if the status is “failure”.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG PAN/Primary Examiner, Art Unit 2193